Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 1 of 15 PagelD #: 249

 

 

 

 

 

 

 

 

Exhibit B

 

 

 

 

— be ia LeHers of Adminis ti /

Eeneral, and Rl. State Court /

 

Adminishatr, Certified

 

 

 

Documents; lerhif ied Mail
Receipts and Returns (UsPS)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 2 of 15 PagelD #: 250

 

  
 
 

| CERTIFIED MAIL. RECEIPT .
_ (Bomestic Mail Only; No Insurance Coverage Provided) __
Ee celica amon

  
  

 

Postage | $

 

Certified Fee

 

“| JAN 3

Postmark:

Return Receipt Fee
(Endorsement Required)

 

Restricted Delivery Fee
(Endorsement Required)

 

 

Total Postage & Fees $

 

 

 

 

) Sent To

Gig iM. Aaivnend, Exvecaacat bloke Bslaad
or PO Box No. 22. Sth st. RM Lis”
Oy State, ZIP+4 Pro vf len ce | Xd. / fe 296 3]

PS Form 3800, August 2006

 

    

See Reverse for Instructions:

   
Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 3 of 15 PagelD #: 251

 

    

 

      

CUS hee ee ee
: (oa -aiiaisp ae ee Peat

DCL ESTE Only; UE Ole les EES, .
gece. formation visit our website at www.usps.come _

U.

      

      
 

{
te
&

Postage | $

 

Certified Fee

 

Retum Receipt Fee
{Endorsement Required)

 

Restricted Delivery Fea
(Endorsement Required)

Total Postage & Fees $ pe

Sent To

Marise P Brows, SUPRLIOL. Coit adninistretor
Street, Apt. No.;

orFOBoxNo. 150 Benebid Street

City, State, ee id.
bridence, RI [22403]
Coan RG eri. Sore. ooo

 

 

 

 

 

7OL4 0150 O00% O?15 297b

 

 

 

    
  

 
 

  
   
Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 4 of 15 PagelD #: 252

 

   
 
 

 
 

| U.S. Postal Servicem
| CERTIFIED Nee isos [-3 5

NCIC lea Sore IEE} .

  
 
 

 

   

 

 

 

 

 

 

 

 

 

 

 

ao
eure ode Times
eam For delivery information visit our website at www.usps.come
| AES, es sate Be = cist
rm |
rc
B Postage | §
rat Certified Fee .
co “np Bey
Return Receipt Fi , GSU |
5 (Endorsement Hecuieeh oo Here m
Restricted Delivery Fee us ; :
3 (Endorsement Required) 47 3 ;
Ln dali 3.9 2020
a Total Postage & Fees $ ‘
ao oe To *
Sitter l Neanha, Atones Lenwiloe RI |
Et [Street Apt No: A / '
T | or PO Box No. 50 Sout, Mart of.

 

City, State, ZIP+4

 

 
 
  

  

 

Frovidence R{ Le29o3]

Ege ee SoS

 
Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 5 of 15 PagelD #: 253

 

 

 

 

 

 

 

" UNITED STaTEs ROSHAESERHCOE | First-Class Mail -
RT Cus Postage & Fees Paid.

USPS

oS FES ae | Permit No. G-10 |

PEt aie /

* Sender: Please print your name, address, and ZiP+4® ita of Ro
| CHARLES EMANUEL PORTER PON, ESTATE. } FEBS Ee :
Executor OPRice. ( 5
Nation Ryode Island. \ 200 A
Gareral Post-Obiice | NS G oP.
Corliss Strees+- Tisc- Four 2 NO4 U2

_ Providence. -
United Stactes Minor, Outlying islands.
Near [o240y4- 49498 J

 

 

 

 
   
   

E SENDER: ero eat Lise e9 Fle)

 

& Complete itéms 1, 2, and 3. Also complete ate
item 4 if Restricted Delivery is desired. x ws C] Agent

m@ Print your name and address on the reverse C] Addressee
so that we can return the card to you. B. Received by (Printed Name) C. Date of Delivery

m@ Attach this card to the back of the mailpiece,
or on the front if space permits. . >

 

 

D. Is delivery address different from item 1? CO Yes
If YES, enter delivery address below: C1 No

 

1. Article Addressed to:
Superior Court ad Miniatrecyo c,

Marisa P Rroun
Provi idence. County Superior

 

 

 

 

 

 

Court y
Tron, ua ie QGudiiciad Com PleEK 3. Service Type
Z2SO Bs con Street 1 Cerifed Mail® a Priority Mail Express™
TOUT on ne Registered Return Receipt for Merchandise
P JR) [ez%e SI Cl insured Mail . [1 Collect on Delivery
4. Restricted Delivery? (Extra Fee) Oo Yes

 

 

2: ArticleNumber 70/7 O/50 O00 OBT/3 277G

(Transfer from service label) AAS; xp} tp Certified icumentk t if aside enuolepe.
; PS Form 3811, July 2013 Domestic Return Receipt
Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 6 of 15 PagelD #: 254

 

 

Be sac aka e ry eee a

    

enter eee ee aL ae

   
 
 

“ta Complete items 1, 2, and 3. Also complete A. Signatin a

item 4 if Restricted Delivery is desired. » ly!”

@ Print your name and address on the reverse : =
so that we can return the card to you.  B. Received by (Printed! Narie

# Attach this card to the back of the mailpiece, - pe ceived by (Printed Nate)
or on the front if space permits. Ly

a Agent .
(1): Addressee
C. Date of Delivery

 

 

 

   

 

|: D> is delivery address different fromitem 12 CI Yes

1. Article Addressed to: if YES; enter delivery address below:...... No

Rhode Is land AHorrey (senen
fe ter, F Neronhee
Ri AHorney General bftice

 

 

 

 

 

 

f WP 3. Seryice Type
{50 Sorelle MM. al ST. Ee Certified Mail® [1] Priority Mail Express™
P FOU GENLE ,y Al [02% 3/ (I Registered (I Return Receipt for Merchandise
Cl Insured Mail- [1 Collect on Delivery
4. Restricted Delivery? (Extra Fee) © Yes

 

2. Article Number 72/47 @/SO 000/ BH3 2967
(Transfer from service label) ff FE ha a bp Cortifiod yy) f ument Li. side 2) Ub /y De,

 

 

i PS Form 3811, July 2013 " Domestic Return Receipt
, 4
UNITED STATES PER Wty GERADECE 7
ewe First-Class Mail ‘is
RI OS Postage &FeesP 2
Ws FEB RO Permit No. G-10

 

 

 

os . FB oOo.
ender: Please print your name, address, and ZIP+4® in this box®
CHARLES EMANUEL

Executor otice. PORTER PONA, VE

 

Nation Rhode Ts land.
General Fost-ORBice |

Corliss Street- Task | Bg
Providence. Oe

United States Mine +
Near: [o2o-4998°7 oe

 

 
Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 7 of 15 PagelD #: 255

 

   
 

    

  

an Roots rie aie) Ui Ce cue ea en kelp ta ae

    
 

a Complete items 1, 2, and 3. Also complete
itern 4 if Restricted Delivery is desired.

_ Mf Print your name and address on the reverse

: so that we can return the card to you.

; ™ Attach this card to the back of the mailpiece,

or on the front if space permits.

C Agent
CI Address:

C. Date } Delive

 

 

 

127 Dives

1. Article i to: [1 No

Rhode Island Governor,
Ging MM, Raimondo
BE Smit St. Rm US

P OVI dence, R/ fo 2908 | ° eee Mail Express™

C1 Registered Cl Return Receipt for Merchandis
C1] Insured Mail 1 Collect on Delivery

4. Restricted Delivery? (Extra Fee) 0 Yes
2. Article Number ‘77/Y 0/50 000/ 07/2 24952.

(Transfer rom service tebe) ADD vor? ty (orlitied Document snide, en volo PO.
; PS Form 361 1, July 2013 : Domestic Return Receipt

 

 

 

 

 
 

Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 8 of 15 PagelD #: 256

CHARLE EMANUEL PORTER PONA, ESTATE.
Executor office.
Nation Rhode Island.
General Post-Office.
Corliss Street-Two-Four.
Providence.
United States Minor, Outlying Islands.
Near. [02904-9998]

Done by the light of the day of two-one January two-zero two-zero

 

7OL4 O150 0001 0713 e245e

 

 

 

Office of Governor

ATTENTION: Gina M. Raimondo yet
1 Capitol Hill . (08 co
Providence, RI [02903] Qyyre® " 0
USA eel oh -
oy (CE
We oyatt
Arenson ows
. . Ure th yd
To: Office of Governor, Gina M. Raimondo FES xjor
oi
oni

From: Executor Office- CHARLES EMANUEL PORTER PONA, ESTATE. EIN XX-XXXXXXX

Regarding: The unlawful an unwarranted Administration of CHARLES EMANUEL PORTER PONA,
ESTATE. Human chattel property, real and personal property of CHARLES EMANUEL PORTER
PONA, ESTATE. held in constructive trusts raised through Rhode Island General Laws Title 11
operations of statutory law applicable to artificial persons. The Authorities of the Providence
County Superior Court of Rhode Island, Judge’s Robert D. Krause, and Melissa E. Dargan. The
office of Attorney General for Rhode Island, Peter F. Neronha and all other authorities of his
office. These Authorities are not authorized to Administrate CHARLES EMANUEL PORTER

PONA, ESTATE. with written delegated. authority from this Executor office. Your author
authorities are not recognized.

Enclosed, you fill find copies of Certified Documents, one to the attention of State Superior
Court Administrator, Marisa P. Brown, and one to the attention of Rhode Island Attorney
General, Peter F. Neronha . You are hereby placed on NOTICE regarding the acts of fraud and
trespass upon CHARLES EMANUEL PORTER PONA, ESTATE. This is the 3rd and final
communication and ORDER dispatched to all the within mentioned in entities. Total trespass
damages of 3.5 Million dollars per day as of the date this executor letter is received and
accepted, until all fraudulent claims are relinquished, when made whole from all damages
suffered from fraudulent acts, and the return of any and “all” property (real and personal)
relating to “all species” of CHARLES EMANUEL PORTER PONA, ESTATE. If you do not respond to
this executor letter within 3 days it shall be considered accepted within the doctrine of estoppel
be acquiescence, that is, 3 days upon presentation by USPS certified Mail.

Govern yourself accordingly,

Z of Z
 

 

Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 9 of 15 PagelD #: 257

. 4 /
vif ye ke Jp 72
By executor:_( VY b, Cmanutl. lerlep [Ota

CHARLES EMANUEL PORTER PONA, ESTATE.
Executor- Office.

Nation Rhode island.

General post-office.

Corliss Street Two-Four.

Providence.

United States Minor, Outlying Islands.

Near,[02904-9998]
Certified Document:

Copy To:

State Court Administrator
Marisa P. Brown

Superior Court Providence
State of Rhode Island

Copy To:

‘Rl Attorney General
Peter F. Neronha
State of Rhode Island

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS:

EK OE |
Appearing before me, a notary public: haze Zz Ee Eo VE
,is the above signed individual, CHARLES EMANUEL PORTER PONA who appeared
before me on: OAL Ate 2 “J , 2020.

My Commission expires on: WIA, Ze .[SEAL]

 

@ of 2
 

 

Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 10 of 15 PagelD #: 258

CHARLES EMANUEL PORTER PONA, ESTATE.
Executor Office. , oD
Nation Rhode Island. | .
General Post-Office.
Corliss Street-Two-Four. ;
Providence. ; seme oe i

 

United States Minor, Outlying Islands.
Near. [02904-9998]

Done by the light of day of one-nine-January two-zero two-zero

POL4 O150 OOOL O?13 247b

Office of State Court Administrator
ATTENTION: Marisa P. Brown,
Superior Court Administrator
Frank Licht Judicial Complex
Providence County Superior Court
250 Benefit Street

Providence, RI [02903]

USA

To: Office of State Superior Court Administrator, Marisa P. Brown

From: Executor Office; for- CHARLES EMANUEL PORTER PONA, ESTATE. EIN XX-XXXXXXX

Regarding: The unlawful an unwarranted Administration of CHARLES EMANUEL PORTER PONA,
ESTATE. pertaining to constructive trusts [case# P1-2000-0869AG], [case# P1-2002-2571AG],
and all other existing with records kept with, and dispersed elsewhere, by this office. This
office, Marissa P. Brown, Superior Court Judges Robert D. Krause, and Melissa E. Darigan, along
with all other authorities of the Providence County Superior Court, Rhode Island, has
Administrated for CHARLES EMANUEL PORTER PONA, ESTATE. without written delegated.
authority. The office, its court Administrator, Marissa P. Brown and the above-mentioned
authorities for the Providence County Superior Court, Frank Licht Judicial complex is not
recognized for lack of authority.

Enclosed, you will find the “abandoned” paperwork associated with [case# PC-2018-9139] and
Judge Melissa E. Darigan’s erroneous “allegation” that the Providence County Superior Court in
its authorities, possess the authority from the Executor Office to Administrate for CHARLES
EMANUEL PORTER PONA, ESTATE. EIN XX-XXXXXXX. This false claim, as well as those false
claims relevant to constructive trusts [case# P1-2000-0869AG], [case# P1-2002-2571AG], and all
others are matters of fraud and trespass. These false claims are hereby adjourned.
' Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 11 of 15 PagelD #: 259

You will forthwith return in transmit the specific written delegated authority of the state
Superior Court Administrator, and the authorities of Providence County Superior Court,
including but not limited to, Judge’s Robert D. Krause, Melissa E. Darigan, Superior Court
Administratofs Marissa P. Brown, and Chief Financial Officer Craig Burke, that authorization to
Administrate CHARLES EMANUEL PORTER PONA, ESTATE. has been warrant, together with a
certified copy of your oath for the office, accompanied by certified copies of your BAR BOND, a
detailed list of “all” other bonds, sureties, indemnification, reciprocation agreements, insurance
and Court Registry Investment System ( CRIS) CUSIP numbers, full-accounting relating in any
way to anyone’s personal or professional involvement as referenced herein, and The arrogated
paperwork intrusion upon CHARLES EMANUEL PORTER PONA, ESTATE. by State Superior Court
Administrator Marisa P. Brown’s breach in swearing and in her oath, two Capital offenses
punishable under State and Federal law. Total trust damages of 3.5 Million dollars per day as of
the date this executor letter is received an accepted, and so all Fraudulent claims are
relinquished, when made whole from all damages suffered from Fraudulent acts, and the
return of any and all Property (Real and Personal ) relating to CHARLES EMANUEL PORTER
PONA, ESTATE. [ case# P1-2000-0869AG], [case# P1-2002-2571AG], [case# PC-2018-9139], as
well as all others exiting with this office. Let it be further understood that the executor, DEVON
CHARLES EMANUEL PORTER PONA, ESTATE. is “in full life” living and breathing as a sentient
being natural person who has been and remains outside of the scope of a Rhode Island General
Law Title 11 Statutory Person. With such an understanding, the executor, CHARLES EMANUEL
PORTER PONA, ESTATE. is to be immediately released from restraints and confinement as
discharge from the Rhode Island Department of Corrections under the custody in control of its
Director, Patricia Coyne-Fague, as this institutions authority is not recognized. All property of
the ESTATE is to be returned to the ESTATE. If you do not respond to this executor letter within
3 days it shall be considered accepted within the doctrine of estoppel by acquiescence, that is,
3 days upon presentation by USPS certified mail.

Govern yourself accordingly, 2
of ) Le
by executor:(_, i - bas 4 cs Tf Fos ben ovoes
CHARLES EMANUEL PORTER PONA, ESTATE.
Executor Office.
Nation Rhode island.
General Post-Office.
Corliss Street-Two-Four.
Providence.
United States Minor, Outlying Islands.
Near.[02904-9998]
Certified Document:

Copy To:

RI Governor Office
Gina M. Raimondo
State of Rhode Island.

Copy To:

RI Attorney General Office of
Peter F. Neronha

State of Rhode Island.
 

 

Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 12 of 15 PagelD #: 260

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS:

Appearing before me, a notary public: hoe Z 7 DEL Ls

is the above signed individual, CHARLES EMANUEL PORTER PONA who appeared before me on:

 

 

DAAAK , 2020.
My commission expires on: £2 G
[SEAL]

 

 

Z of 3
 

Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 13 of 15 PagelD #: 261

CHARLES EMANUEL PORTER PONA, ESTATE.
Executor Office.
Nation Rhode Island.
General Post-Office.
Corliss Street-Two-Four.
Providence.
United States Minor, Outlying Islands.
Near. [02904-9998]

Done by the light of day of one-seven January two-zero two-zero

 

 

 

 

7014 O150 OOOL Orbs 24b4
_ feat es cquat
gurer
qd
Fe aasoR
Office of Rhode Island Attorney General onset
ATTENTION: Peter F. Neronha . p
150 South Main Street ALIPERIOR COURT
een RI.[02903] cEB oh 020
ADMINISTRATOR

To: Office of Rhode Island Attorney General, Peter F. Neronha

From: Executor Office; For - CHARLES EMANUEL PORTER PONA, ESTATE. EIN XX-XXXXXXX

Regarding: The Unlawful and unwarranted Administration -of CHARLES EMANUEL PORTER
PONA, ESTATE. pertaining to constructive trusts [case# P1-2000-0869AG], [case# P1-2002-
2571AG], and all others existing with records kept with, and dispursed elsewhere, buy this
office. This office has furnished the consideration for the raising of said constructive trust under
the equitable statutory Justification of the Providence County Superior Court, State of Rhode
island. This office, and its occupant, Peter F. Neronha Does not possess the written delegated
authority from the Executor Office for CHARLES EMANUEL PORTER PONA, ESTATE. to warrant
Administration; thus, the authority of this office (RIAG) is not recognized.

Enclosed, you will find the “abandoned” paperwork regarding [case# PC-2018-9139] which
appears to erroneously “allege” that the office of Rhode Island Attorney General , 150 S Main
Street , Providence , Rhode Island [02903], by it on authorized acts, fraudulently claim authority
from this Executor office to Administrate for CHARLES EMANUEL PORTER PONA, ESTATE.
These False claims as well as those false claims relevant to [case# P1-2000-0869AGI], [case#P1-
2002-2571AG], and all others, are matters of fraud and trespass. These false claims are hereby
adjourned.
 

Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 14 of 15 PagelD #: 262

You will forthwith return in transmit the specific written delegated authority of the Rhode
island Attorney Géneral Office, that authorization to administrate CHARLES EMANUEL PORTER
PONA, ESTATE. has been warranted, together with a certified copy of your oath for the office,
accompanied by certified copies of your BAR BONDS, a detailed list of “all” others bonds,
sureties, indemnification, reciprocation agreements, insurance and Court Registry Investment
System (CRIS) CUSIP numbers, full- accounting Relating in any way to anyone's personal or
professional involvement as referenced herein, and the arrogated paperwork intrusion upon
CHARLES EMANUEL PORTER PONA, ESTATE. by Rhode Island General, Peter F. Neronha’s
breach in swearing in his oath, two capital offenses punishable under the state and federal law.
Total trespass damages of 3.5 million dollars per day as of the date this executor letter is
received and accepted, until all fraudulent claims are relinquished, when made whole from all
damages suffered from fraudulent acts, and the return of any and all property {real and
personal) relating to CHARLES EMANUEL PORTER PONA, ESTATE. [case# P1-2000-0869AG],

| [case# P1-2002-2571AG], [case# PC-2018-9139] as well as all others existing with this office. Let
it be further understood that the executor, CHARLES EMANUEL PORTER PONA, ESTATE. is in
“full life” living in breathing as a sentient being natural person who has been an remains
outside of the scope of a Rhode Island General Law Title 11 statutory person. With such an
understanding, the executor, CHARLES EMANUEL PORTER PONA, ESTATE. is to be immediately
release from restraints and confinement as discharge from the Rhode Island Department of
Corrections under the custody and control of its Director , Patricia Coyne- Fague, as this
institutions authority Is not recognized. All property of the ESTATE is to be returned to the
ESTATE. If you do not respond to this executor letter within 3 days it shall be considered
accepted within the doctrine of estoppel by acquiescence, that is 3 days upon presentation by
USPS certified Mail.

Govern yourself accordingly,

7 ?

7

7 Joy 4) 4 ff
by executor? _ “its la Cail Linker | Cen
CHARLES EMANUEL PORTER PONA, ESTATE.
Executor office.
Nation Rhode Island.
General Post-Office.
Corliss Street -two-four.
Providence.
United States Minor, Outlying Islands.

Near. [20904-9998]

Certified Document:

Copy To:

RI Govern Office

Gina M. Raimondo.
State of Rhode Island.

Copy To:

Office of State court Administrator
Marisa P. Brown

State of Rhode Island.
Case 1:20-cv-00283-JJM-LDA Document 24-2 Filed 01/06/21 Page 15 of 15 PagelD #: 263

THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS:

Appearing before me, a Notary Public: Al ATA 64 F. VEC. 45 G/T _,
is the above signed individual, CHARLES EMANUEL PORTER PONA who appeared before me
on: 3 newey J Sf 2020. /

v . 2 oO

My commission expires on: L “S$

_ Lb

 

Ls
2 4
